 

Exhibit 10.1

DXL GROUP

2016 Destination XL Group, Inc.

Long-Term Incentive Wrap-Around Plan

1.    Establishment and Purpose. In May 2013, Destination XL Group, Inc. (the
“Company”) established a long-term incentive plan named the 2013-2016
Destination XL Group, Inc. Long-Term Incentive Plan (the “2013-2016 Plan” or
“2013-2016 LTIP”), which was designed for the specific purpose of retaining
associates and rewarding the efforts required to transition the Company to the
Destination XL (DXL) concept through FYE 2016. At the commencement of FYE 2014,
however, the Company’s Board of Directors reviewed a detailed analysis of the
financial commitments necessary to complete the Company’s aggressive transition
from Casual Male XL stores to DXL stores in such a short period of time. As a
result of that analysis, the Board determined that a strategic change to slow
the timing of the transition would improve the Company’s liquidity position
during the transition and a successful rollout could still be achieved. As a
result of that strategic shift, it was clear to the Board that the Applicable
Performance Targets set forth in the 2013-2016 Plan would most likely be
unachievable. The strategic shift involved opening only approximately 40 DXL
stores instead of 60, and closing approximately 40 Casual Male XL stores instead
of 100 annually. The impact of the strategic shift caused the Compensation
Committee of the Board of Directors (the “Committee”) to state in the
Compensation Discussion and Analysis in the Company’s 10-K/A (filed with the SEC
on June 2, 2014) and the Definitive 14A (filed with the SEC on June 30, 2014):

Because of this significant change in strategy to open the DXL stores over a
longer period of time, the original performance targets set by the Compensation
Committee are no longer aligned with the current expectations. While the
Company’s expected revenue targets are still considered a long-term objective,
the potential for achieving this level of revenue before the DXL rollout is
substantially complete is remote. As a result, the Compensation Committee is
currently reviewing and considering whether changes to the 2013-2016 LTIP are
appropriate given the Company’s strategic shift and current expectations on
completion of the DXL roll-out.

The Committee determined that the transition to DXL is still of primary
importance and the Participants in the 2013-2016 Plan should not be penalized
for the Board’s adoption of a change to the Company’s strategy. Since the time
of those filings, the Committee engaged Sibson Consulting with respect to this
issue and has worked with Company’s senior management to create this 2016
Destination XL Group, Inc. Long-Term Incentive Wrap-Around Plan (the
“Wrap-Around Plan”).

The key features of the Wrap-Around Plan are:

—

The Wrap-Around Plan is only triggered if the Company does not meet the
Applicable Performance Target, as defined in the 2013-2016 Plan, and, as a
result, all performance-based Awards granted under the 2013-2016 Plan are
forfeited;

—

The Wrap-Around Plan Performance Target, which includes two metrics: Sales and
EBITDA, was selected because of the importance of top-line growth while ensuring
improvement in profitability. The Compensation Committee believes that there is
an approximate 50% probability of meeting the Wrap-Around Plan Performance
Target. Performance targets are intended to be difficult but attainable. The
metrics are derived from the Company’s five-year operating plan and budget;

—

If the Wrap-Around Plan Performance Target is achieved at FYE 2016, the payout
to Participants is only at 80% of the Performance-Vesting Benefit Amount that
could have been earned under the 2013-2016 Plan;

—

If the Company exceeds the Wrap-Around Plan Performance Target, the maximum base
payout is 100% of the Wrap-Around Plan Performance-Vesting Benefit Amount;

—

Just as with the 2013-2016 Plan, the Participants have a Wrap-Around Plan
Performance-Vesting Benefit Amount, which is calculated based on a Target Cash
Value. The calculated dollar value of any Award granted pursuant to the
Wrap-Around Plan will be payable 50% in Restricted Stock and 50% in Cash;

—

The Wrap-Around Plan concerns only the Performance Vesting portion of the
2013-2016 Plan. The vesting and potential payout of the Time-Vesting Benefit
Amount under the 2013-2016 Plan remains subject to the terms of the 2013-2016
Plan and is not affected by the Wrap-Around Plan;

—

Except in the case of Termination of Employment without Justifiable Cause, by
the Participant for Good Reason, or by reason of the Participant’s death or
Disability, each Participant must be employed with the Company on both the
Wrap-Around Plan Grant Date and on the date that is 6 months after FYE 2016 (the
Wrap-Around Plan Vesting Date) in order to receive an Award payable under the
Wrap-Around Plan;

 

--------------------------------------------------------------------------------

 

—

The grants, if any, of Restricted Stock under the Wrap-Around Plan will be taken
from the pool of Restricted Stock that was forfeited by the Participants as a
result of the failure to achieve the Applicable Performance Target under the
2013-2016 Plan. Therefore any further dilution is considered immaterial and
would be limited to any additional shares that would be required to be granted
as a result of any decrease in the Company’s stock price between the Grant Date
under the 2013-2016 Plan to the Wrap-Around Plan Vesting Date or in the event
that additional shares of Restricted Stock are granted as a result of the Share
Price Bonus, which is described below; and,

—

The Committee determined that it is appropriate to award additional shares of
Restricted Stock if the Company’s share price at closing on the date that the
Company publicly releases earnings for FYE 2016 is at least $6.75, because the
Restricted Stock under the Wrap-Around Plan will only be granted if the
Wrap-Around Plan Performance Targets are achieved. As a result, Participants
will not benefit from any appreciation in the Company’s stock price prior to the
Wrap-Around Plan Grant Date as they would have with the unvested equity awards
issued under the 2013-2016 Plan. In addition to the Participants not benefiting
from the Company’s shareholder return, the Committee addressed the issue that
they would also receive fewer shares of Restricted Stock if the rollout is
successful and the Company’s share price is higher. That would occur because the
Awards under the Wrap-Around Plan are premised on a dollar value, so the higher
the Company’s share price on the Wrap-Around Plan Grant Date, the fewer shares
of Restricted Stock the Participants would receive. The Committee addressed the
issue by providing for a Share Price Bonus as defined below.

2.    Definitions. When used herein, the following capitalized terms shall have
the meanings assigned to them, unless the context clearly indicates otherwise.
Capitalized terms used herein and not defined shall have the meanings assigned
to them in the Incentive Compensation Plan.

(a)    Affiliate means any entity that controls, is controlled by, or is under
common control with, the Company.

(b)    Award means an award under the Wrap-Around Plan that is payable in the
form of Cash and Restricted Stock pursuant to the terms and conditions set forth
in this Wrap-Around Plan.

(c)    Board means the Board of Directors of the Company.

(d)    Cash means U.S. dollars.

(e)    Committee means the Compensation Committee of the Board.

(f)    EBITDA means “Operating Income (Loss)” plus the add-back of “Depreciation
and Amortization Expense” per the Company’s financial statements prepared in
accordance with Generally Accepted Accounting Principles (calculated prior to
any payout under the Wrap-Around Plan).

(g)    Effective Date of Participation means the date on which a Participant
became a Participant in the 2013-2016 Plan.

(h)    Fiscal Quarter means each fiscal quarter that ends within a fiscal year
of the Company.

(i)    FYE means the last day of each fiscal year of the Company. FYE 2016 shall
mean January 28, 2017 and FYE 2017 shall mean February 3, 2018.

(j)    Good Reason means the same definition of Good Reason, or any
substantially similar term, in the Participant’s employment agreement with the
Company, if any, that is in effect at the time the determination is being made.
If the Participant does not have an employment agreement with the Company at
that time, or there is no definition of Good Reason, or any substantially
similar term, in the Participant’s employment agreement at that time, or the
Committee determines, in its sole and absolute discretion, that the right to any
payment or benefit under this Wrap-Around Plan pursuant to a Termination of
Employment by a Participant for Good Reason would not be treated as a right to a
payment or benefit pursuant to an involuntary separation from service for
purposes of Section 409A (as defined in Section 15(a) of this Wrap-Around Plan)
if the definition of Good Reason, or any substantially similar term, in the
Participant’s employment agreement at that time is applied to the Participant’s
Termination of Employment, then Good Reason means the occurrence of any of the
following in the absence of Justifiable Cause by the Company: (i) a material
diminution in the Participant’s base salary, unless such material diminution in
the Participant’s base salary is made pursuant to a reduction in base salary
that affects all similarly situated employees in a similar manner and is made at
least six months prior to a Change in Control, in which case such material
diminution in the Participant’s base salary shall not constitute Good Reason;
(ii) a material change in the geographic location at which the Participant must
perform his or her job functions to which the Participant does not agree; or
(iii) solely in the case of a Section 16 Officer, a material diminution in the
Participant’s authority, duties, or responsibilities. For purposes of this
Wrap-Around Plan, Good Reason shall not be deemed to exist unless the
Termination of Employment by a Participant for Good Reason occurs within 180
days following the initial existence of one of the conditions specified in
clauses (i) through

 

--------------------------------------------------------------------------------

 

(iii) above, the Participant provides the Company with written notice of the
existence of such condition within 90 days after the initial existence of the
condition, and the Company fails to remedy the condition within 30 days after
its receipt of such notice.

(k)    Incentive Compensation Plan means the Company’s 2006 Incentive
Compensation Plan, as amended and restated effective August 1, 2013, as the same
may hereinafter be amended from time to time.

(l)    Justifiable Cause means the same definition as used in the Participant’s
employment agreement, if any, that is in effect at the time the determination is
being made. If the Participant does not have an employment agreement at that
time, or there is no definition of Justifiable Cause, or any substantially
similar term, in the Participant’s employment agreement at that time, then
Justifiable Cause means any material failure by the Participant in performing
his or her necessary job functions; any breach of any material written policies,
rules or regulations which have been adopted by the Company; the Participant’s
performance of any act or failure to act, as to which if the Participant were
prosecuted and convicted, a crime or offense involving money or property of the
Company or its Subsidiaries or Affiliates, or a crime or offense constituting a
felony in the jurisdiction involved, would have occurred; the Participant’s
embezzlement of funds or assets of the Company or any of its Subsidiaries or
Affiliates; the Participant’s conviction of, plea of guilty to, or plea of nolo
contendere to any felony; the Participant’s unauthorized disclosure to any
person, firm or corporation of any confidential information of the Company or
any of its Subsidiaries or Affiliates; the Participant’s usurpation of a
corporate opportunity of the Company or any of its Subsidiaries or Affiliates;
or the Participant’s engaging in any business other than the business of the
Company or its Subsidiaries or Affiliates which materially interferes with the
performance of his or her duties.

(m)    Retirement means the Termination of Employment of the Participant, other
than by reason of the Participant’s death or Disability and other than by the
Company for Justifiable Cause or by the Participant for Good Reason, after the
Participant has attained age 65 and completed at least 5 years of employment
with the Company and its Subsidiaries and Affiliates.

(n)    Sales for any period mean the sales of the Company consistent with the
calculation as reported on the Company’s consolidated financial statements for
that period.

(o)    Section 16 Officer means an officer of the Company who is subject to the
requirements of Section 16 of the Securities and Exchange Act of 1934.

(p)    Share Price Bonus means that in the event the Company’s share price at
the close of business on the day that the Company’s earnings for FYE 2016 are
publicly released is at least $6.75, then the 50% of a Participant’s Wrap-Around
Plan Performance-Vesting Benefit Amount to be settled in shares of Restricted
Stock shall be increased. The increase shall be 20% at the $6.75 share price and
30% at the $7.25 or higher share price. If the Company’s share price is between
$6.75 and $7.25 at the close of business on the day that the Company’s earnings
for FYE 2016 are publicly released, the bonus defined in this paragraph shall be
determined by straight-line interpolation. The 50% of a Participant’s
Wrap-Around Plan Performance-Vesting Benefit Amount to be settled in Cash is not
subject to a Share Price Bonus.

(q)    Subsidiary means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.

(r)    Target Cash Value means the Target Cash Value for each Participant as
calculated pursuant to the 2013-2016 Plan.

(s)    Termination of Employment means the termination of the Participant’s
employment with the Company and its Subsidiaries and Affiliates for any reason.

(t)    Wrap-Around Plan means this 2016 Destination XL Group, Inc. Long-Term
Incentive Wrap-Around Plan as it may be amended from time to time.

(u)    Wrap-Around Plan Effective Date means FYE 2016 if, and only if, the
Applicable Performance Target in the 2013-2016 Plan is not achieved at FYE 2016
and, as a

(v)    result, all Awards granted pursuant to the Performance Vesting Benefit
Amount under the 2013-2016 Plan are forfeited.

(w)    Wrap-Around Plan Grant Date means the date on which the Committee grants
Awards under the Wrap-Around Plan for FYE 2016 (which date shall occur after the
Committee has reviewed the audited financial statements for the Company’s FYE
2016 and determined the amount of each Participant’s Award) which is expected to
be within 90 days after the Wrap-Around Plan Effective Date.

 

 

 

 

--------------------------------------------------------------------------------

 

(x)    Wrap-Around Plan Performance Target means the Company’s achievement for
the fiscal year of the Company ending on FYE 2016 of (1) in the case of the
portion of the benefit earned based upon Sales, $* of Sales, and (2) in the case
of the portion of the benefit earned based upon EBITDA, $* of EBITDA.

(y)    Wrap-Around Plan Performance-Vesting Benefit means the benefit payable to
a Participant pursuant to an Award under this Wrap-Around Plan shall be equal to
the portion, if any, of an amount equal to 50% of the product of (i) the
Participant’s Target Cash Value multiplied by (ii) 4 (or, in the case of an
individual that became a Participant in the 2013-2016 Plan after May 28, 2013,
an amount equal to 4 multiplied by a fraction, the numerator of which shall be
the number of calendar days from the Participant’s Effective Date of
Participation in the 2013-2016 Plan to January 28, 2017 and the denominator of
which shall be 1342 (the total number of days between May 28, 2013 and including
January 28, 2017) that is earned and vested pursuant to Section 4 hereof or that
is otherwise payable pursuant to Section 4 or 5 hereof.

(z)    Wrap-Around Plan Period means fiscal year 2016.

(aa)    Wrap-Around Plan Pro-Rata Vesting Percentage means the percentage that
(1) the number of days from the Participant’s Effective Date of Participation
until the date of the Participant’s Termination of Employment, if prior to FYE
2016, bears to (2) the number of days from the Participant’s Effective Date of
Participation until FYE 2016. If the Participant was entitled to receive more
than one Award pursuant to the 2013-2016 Plan, then the Wrap-Around Plan
Pro-Rata Vesting Percentage shall be determined separately with respect to each
separate Award as described in the 2013-2016 Plan.

(bb)    Wrap-Around Plan Vesting Date means the last day of the second Fiscal
Quarter of FYE 2017.

3.    Eligibility. The Participants in the Wrap-Around Plan shall be those
Participants in the 2013-2016 Plan who are employed by the Company or any of its
Affiliates on FYE 2016.

4.    Form and Timing of Grant and Payment.

(a)    Grant of Awards. Upon the Wrap-Around Plan Grant Date, the Committee
shall grant to the Participant the following:

(i)    A number of Shares of Restricted Stock having a Fair Market Value at the
close of business of the business day immediately prior to the Wrap-Around Plan
Grant Date equal to 50% of the Participant’s Wrap-Around Plan
Performance-Vesting Benefit Amount, if any, plus the Share Price Bonus, if any;

(ii)    Cash equal to 50% of the Participant’s Wrap-Around Plan
Performance-Vesting Benefit Amount, if any; and

(iii)    If the Participant’s benefit is determined pursuant to Section 5(f)(i)
hereof, then the amounts determined under this Section 4(a) shall be multiplied
by the Participant’s Wrap-Around Plan Pro-Rata Vesting Percentage.

(b)    Forms of Award Agreements. The Restricted Stock granted pursuant to
Section 4(a) hereof shall be made pursuant to the forms of Restricted Stock
Agreement attached as Exhibit A hereto; and,

(c)    Payment of Cash. The portion of the Wrap-Around Plan Performance-Vesting
Benefit payable in Cash shall be payable as soon as practicable after the date
on which that portion of the benefit vests (but in no event more than 14 days
after the last day of the second Fiscal Quarter of FYE 2017).

5.    Vesting of Wrap-Around Plan Performance-Vesting Benefit Amount:

(a)    80% of the Wrap-Around Plan Performance-Vesting Benefit Amount shall be
earned and vest in the event that the Wrap-Around Plan Performance Target is met
during the Wrap-Around Plan Period and the Participant remains continuously
employed by the Company or any of its Affiliates through and until the
Wrap-Around Plan Vesting Date.

(b)    In order for any payout to be achieved pursuant to the Wrap-Around Plan,
however, the threshold EBITDA of $* must be achieved for the Wrap-Around Plan
Period. If it is not, or if any Applicable Performance Targets are met under the
2013-2016 Plan, then there shall be no payout pursuant to the Wrap-Around Plan.

(c)    If, at a minimum, the threshold EBITDA is achieved for the Wrap-Around
Plan Period, then the metrics, EBITDA and Sales, will be independent targets
which are weighted equally.

 

*    As supported by Instruction 4 to Item 402(b) of Regulation S-K, the
Registrant has excluded information relating to target levels with respect to
specific quantitative and qualitative performance – related factors considered
by the Registrant’s compensation committee, or any other factors or criteria
involving confidential trade secrets or confidential commercial or business
information, the disclosure of which would result in competitive harm for the
Registrant.

--------------------------------------------------------------------------------

 

(d)    (i) For the Wrap-Around Plan Period, the Company must achieve at least
the threshold of EBITDA for (1) any payout based upon either the EBITDA metric
or the Sales metric, and (2) at least the Sales threshold for any payout based
upon the Sales metric; performance within this range is prorated as shown in the
example below. Each metric is weighted 50%. The Wrap-Around Plan performance
metrics for FYE 2016 are:

 

Award

Metrics

Weight of

each Metric

Threshold
50%

Target
80%

Maximum
100%

EBITDA

50%

$*

$*

$*

Sales

50%

$*

$*

$*

(ii) If the Company has EBITDA for the fiscal year of the Company ending on FYE
2016 of at least $*, and the Participant has not had a Termination of Employment
prior to the Wrap-Around Plan Vesting Date, then the percentage of the
Wrap-Around Plan Performance-Vesting Benefit Amount that is earned and vests on
the Wrap-Around Plan Vesting Date shall be the sum of the (x) percentage that is
between 50% and 80% or 80% and 100% (as applicable) determined by straight-line
interpolation based upon the relationship of the Company’s EBITDA for the fiscal
year of the Company ending on FYE 2016 to the $* minimum and $* maximum EBITDA
goals multiplied by 50% and (y) percentage that is between 50% and 80% or 80%
and 100% (as applicable) determined by straight-line interpolation based upon
the relationship of the Company’s Sales for the fiscal year of the Company
ending on FYE 2016 to the $*minimum and $* maximum Sales goals multiplied by
50%.

(A) For example, if the Company has EBITDA for the fiscal year ending on FYE
2016 of $* (the minimum) and the Company has Sales for the fiscal year ending on
FYE 2016 of $* (greater than threshold but less than target), the benefit would
be 51.9% of the Wrap-Around Plan Performance-Vesting Benefit Amount. Calculated
as the sum of (x) 25% (50% of 50%) + (y) 26.9% (50% of 53.9% [$* ($* - $*)
divided by $* ($* - $*), multiplied by 30% plus 50%.]). By way of further
example including a Share Price Bonus, if the Company’s share price at the close
of business on the day that the Company’s earnings for FYE 2016 are publicly
released is $6.75, the benefit would be 57.09% of the Wrap-Around Plan
Performance-Vesting Benefit Amount, but the portion of the Award to be settled
in Cash would remain at 25.95% and the portion of the Award to be settled in
Restricted Stock shall increase to 31.14% of the Wrap-Around Plan
Performance-Vesting Benefit Amount. Calculated as the sum of (x) 25.95% (50% of
51.9% to be settled in Cash) + (y) 31.14% (20% x 25.95% + 25.95% to be settled
in Restricted Stock).

(B) For example, if the Company has EBITDA for the fiscal year ending on FYE
2016 of $* (the minimum) and the Company has Sales for the fiscal year ending on
FYE 2016 of $* (greater than target but less than maximum), the benefit would be
70.3% of the Wrap-Around Plan Performance-Vesting Benefit Amount. Calculated as
the sum of (x) 25% (50% of 50%) + (y) 45.3% (50% of 90.6% [$*($* - $*) divided
by $* ($* - $*), multiplied by 20% plus 80%.]). By way of further example
including a Share Price Bonus, if the Company’s share price at the close of
business on the day that the Company’s earnings for FYE 2016 are publicly
released is $7.00, the benefit would be 79.09% of the Wrap-Around Plan
Performance-Vesting Benefit Amount, but the portion of the Award to be settled
in Cash would remain at 35.15% and the portion of the Award to be settled in
Restricted Stock shall increase to 43.94% of the Wrap-Around Plan
Performance-Vesting Benefit Amount. Calculated as the sum of (x) 35.15% (50% of
70.3% to be settled in Cash) + (y) 43.94% (25% x 35.15% + 35.15% to be settled
in Restricted Stock).

(C) For example, if the Company has EBITDA for the fiscal year ending on FYE
2016 of $* (the target) and the Company has Sales for the fiscal year ending on
FYE 2016 of $* (the target), the benefit would be 80% of the Wrap-Around Plan
Performance-Vesting Benefit Amount. Calculated as the sum of (x) 40% (80% of
50%) + (y) 40% (80% of 50%). By way of further example including a Share Price
Bonus, if the Company’s share price at the close of business on the day that the
Company’s earnings for FYE 2016 are publicly released is $7.25, the benefit
would be 92% of the Wrap-Around Plan Performance-Vesting Benefit Amount, but the
portion of the Award to be settled in Cash would remain at 40% and the portion
of the Award to be settled in Restricted Stock shall increase to 52% of the
Wrap-Around Plan Performance-Vesting Benefit Amount. Calculated as the sum of
(x) 40% (50% of 80% to be settled in Cash) + (y) 52% (30% x 40% + 40% to be
settled in Restricted Stock).

(D) For example, if the Company has EBITDA for the fiscal year ending on FYE
2016 of $* (less than the minimum) and the Company has Sales for the fiscal year
ending on FYE 2016 of $* (the target), there would be no vesting of the
Wrap-Around Plan Performance-Vesting Benefit Amount and no payout, because the
minimum EBITDA was not achieved. By way of further example including a Share
Price Bonus, as there is no payout, there is no opportunity to be paid a Share
Price Bonus regardless of the Company’s share price at the close of business on
the day that the Company’s earnings for FYE 2016 are publicly released.

 

 

 

 

*    As supported by Instruction 4 to Item 402(b) of Regulation S-K, the
Registrant has excluded information relating to target levels with respect to
specific quantitative and qualitative performance – related factors considered
by the Registrant’s compensation committee, or any other factors or criteria
involving confidential trade secrets or confidential commercial or business
information, the disclosure of which would result in competitive harm for the
Registrant.

--------------------------------------------------------------------------------

 

(e)    If Insufficient Shares Available. Notwithstanding the foregoing, if and
to the extent that, at the time an Award is granted pursuant to the Wrap-Around
Plan, the Company does not have a sufficient number of Shares remaining
available for Awards under the Incentive Compensation Plan to issue such Award
in the form of Restricted Stock, then such Award shall be settled in Cash to the
extent of such insufficiency.

(f)    Termination of Employment. Notwithstanding the foregoing, if a
Participant has a Termination of Employment after FYE 2014 and on or before the
Wrap-Around Plan Vesting Date, then notwithstanding anything to the contrary in
the Participant’s employment agreement, if any:

(i) If such Termination of Employment is after FYE 2014 and on or before FYE
2016 and is by reason of the Participant’s Retirement, and the Wrap-Around Plan
becomes effective, then the Participant shall become vested in the Wrap-Around
Plan Pro-Rata Vesting Percentage of the portion, if any, of the Wrap-Around Plan
Performance-Vesting Benefit Amount that is earned and otherwise would have
vested pursuant to Section 5(d) hereof if such Termination of Employment had not
occurred;

(ii)    If such Termination of Employment is after FYE 2016 and on or before the
Wrap-Around Plan Vesting Date, and is by reason of the Participant’s Retirement,
and the Wrap-Around Plan is effective, then the Participant shall become vested
in the portion, if any, of the Wrap-Around Plan Performance-Vesting Benefit
Amount that is earned and otherwise would have vested pursuant to
Section 5(d)(i) hereof if such Termination of Employment had not occurred;

(iii)    If such Termination of Employment is by reason of the Participant’s
death, Disability, or by reason of a Termination by the Company without
Justifiable Cause or by the Participant for Good Reason after FYE 2014 and on or
before the Wrap-Around Plan Vesting Date, then the Participant shall become
vested in the Wrap-Around Plan Performance-Vested Benefit Amount that is earned
and otherwise would have vested pursuant to Section 5(d) hereof if such
Termination of Employment had not occurred.

Payment of any benefit under this Section 5(f) shall be made on the later of
(i) the Wrap-Around Plan Grant Date, or (ii) the date that is 5 business days
after the date on which the Participant incurs a Termination of Employment.

(g)    Forfeitures. Except as otherwise provided in this Section, any Grant of
Awards under Section 4 of this Wrap-Around Plan that was not vested on the date
on which the Participant incurs a Termination of Employment and that does not
vest on account of the Participant’s Termination of Employment shall
automatically and without any further action by the Committee immediately be
forfeited and become null and void. In the event that the Participant’s
Termination of Employment is by the Company for Justifiable Cause, then any
portion of the Participant’s Award that has not previously vested and been paid
or distributed (in the case of any amount payable in Cash) shall automatically
and without further action by the Committee immediately be forfeited and become
null and void.

6.    Change in Control. In the event of a Change in Control at any time on or
after the Wrap-Around Plan Effective Date and before the payout of benefits
after the Wrap-Around Plan Vesting Date and, after the Change in Control, the
Participant is terminated by the Company without Justifiable Cause or by the
Participant for Good Reason, or there is a Termination of Employment because of
the Participant’s death or Disability, the Awards granted to a Participant under
the Wrap-Around Plan shall immediately vest and to the extent not previously
paid in shares of Restricted Stock shall be paid to the Participant in Cash, as
soon as practicable (but in no event more than 5 business days) after the later
of (i) the Change in Control or (ii) the date on which the Participant incurs a
Termination of Employment. If the Change in Control occurs after the Wrap-Around
Plan Grant date, then any Shares of Restricted Stock that vest pursuant to this
Section 6 shall be immediately redeemed by the Company (or its successor) for
cash payable by the Company (or its successor) in an amount (the “Redemption
Price Per Share”) equal to, as applicable, (x) if the Shares have not been
cancelled, exchanged or converted into other securities or property as a result
of the Change in Control and are publicly-traded, the Fair Market Value of a
Share on the date of the Participant’s Termination of Employment, or (y) if the
Shares have been cancelled, exchanged or converted into other securities or
property as a result of the Change in Control, the greater of (i) the fair
market value per Share of the consideration received pursuant to the Change in
Control by the holders of Shares on the date of the Change in Control and
(ii) if the consideration received by the holders of Shares pursuant to the
Change in Control consisted, in whole or in part, of other securities which are
publicly traded, the sum of (A) the fair market value of the number of such
securities received for each Share pursuant to the Change in Control on the date
of the Participant’s Termination of Employment and (B) the fair market value of
any other consideration received for each Share pursuant to the Change of
Control.

7.    Administration.

(a)    Authority of the Committee. The Wrap-Around Plan shall be administered by
the Committee. The Committee shall have full and final authority, subject to and
consistent with the provisions of the Wrap-Around Plan, to select persons to
become Participants, grant Awards, determine the amount of any Participant’s
Award and all other matters relating to Awards, prescribe rules and regulations
for the administration of the Wrap-Around Plan, construe and interpret the
Wrap-Around Plan and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem

 

--------------------------------------------------------------------------------

 

necessary or advisable for the administration of the Wrap-Around Plan. In
exercising any discretion granted to the Committee under the Wrap-Around Plan or
pursuant to any Award, the Committee shall not be required to follow past
practices, act in a manner consistent with past practices, or treat any
Participant in a manner consistent with the treatment of any other Participants.
Decisions of the Committee shall be final, conclusive and binding on all persons
or entities, including the Company, any Subsidiary, any Affiliate or any
Participant or Beneficiary.

(b)    Manner of Exercise of Committee Authority. The Committee may delegate to
members of the Board, or officers or managers of the Company or any Subsidiary,
or committees thereof, the authority, subject to such terms and limitations as
the Committee shall determine, to perform such functions, including
administrative functions as the Committee may determine to the extent that such
delegation will not result in the loss of an exemption under Rule 16b-3(d)(1)
for Awards granted to Participants subject to Section 16 of the Securities and
Exchange Act of 1934, as amended, in respect of the Company and will not cause
Awards intended to qualify as “performance-based compensation” under Code
Section 162(m) to fail to so qualify. The Committee may appoint agents to assist
it in administering the Wrap-Around Plan.

(c)    Limitation of Liability. The Committee, and each member thereof, shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee, the Company’s independent
auditors, consultants or any other agents assisting in the administration of the
Wrap-Around Plan. Members of the Committee, and any other member of the Board
and any officer or employee acting at the direction or on behalf of the
Committee, shall not be personally liable for any action or determination taken
or made in good faith with respect to the Wrap-Around Plan, and shall, to the
extent permitted by law, be fully indemnified and protected by the Company with
respect to any such action or determination.

(d)    No Claim for Benefits Required. Benefits due and owing to a Participant
under the Wrap-Around Plan shall be paid when due without any requirement that a
claim for benefits be filed. However, any Participant who has not received the
benefits to which Participant believes himself or herself entitled may file a
written claim with the Committee, which shall act on the claim within thirty
days. If a Participant’s employment agreement conflicts with any provision of
this Wrap-Around Plan, the language of the Wrap-Around Plan shall govern.

(e)    Payments to Beneficiary. Any vested benefits payable to any Participant
that have not been paid as of the date of the Participant’s death, shall be paid
to the Participant’s Beneficiary.

8.    Awards Subject to Wrap-Around Plans. The Awards under this Wrap-Around
Plan, and the grants of Restricted Stock pursuant to this Wrap-Around Plan, are
being granted pursuant to and in accordance with the terms and conditions of
this Wrap-Around Plan and the Incentive Compensation Plan, and the Award
Agreements.

9.    No Acceleration of Benefits. In no event shall the acceleration of the
time or schedule of any payment under the Wrap-Around Plan be permitted, except
to the extent that such acceleration would not violate Section 409A of the Code
and the Treasury Regulations and other applicable guidance issued thereunder.

10.    Amendment and Termination. This Wrap-Around Plan may be amended or
terminated in any respect at any time by the Committee; provided, however, that
no amendment or termination of the Wrap-Around Plan shall be effective to reduce
any benefits payable to a Participant that may accrue or vest under the terms of
this Wrap-Around Plan without the Participant’s prior written consent. If and to
the extent permitted without violating the requirements of Section 409A of the
Code, the Committee may require that the Awards of all Participants be
distributed as soon as practicable after such termination. If and to the extent
that the Committee does not accelerate the timing of distributions on account of
the termination of the Wrap-Around Plan pursuant to the preceding sentence,
payment of any remaining benefits under the Wrap-Around Plan shall be made at
the same times and in the same manner as such distributions would have been made
under the terms of the Wrap-Around Plan, as in effect at the time the
Wrap-Around Plan is terminated.

11.    Unfunded Obligation. The obligations of the Company to pay any benefits
under the Wrap-Around Plan shall be unfunded and unsecured, and any payments
under the Wrap-Around Plan shall be made from the general assets of the Company.
Participants’ rights under the Wrap-Around Plan are not assignable or
transferable except to the extent that such assignment or transfer is permitted
under the terms of the Incentive Compensation Plan.

12.    Withholding. The Participants and personal representatives shall bear any
and all federal, state, local or other taxes imposed on benefits under the
Wrap-Around Plan. The Company may deduct from any distributions under the
Wrap-Around Plan the amount of any taxes required to be withheld from such
distribution by any federal, state, local or foreign government, and may deduct
from any compensation or other amounts payable to the Participant the amount of
any taxes required to be withheld with respect to any other amounts under the
Wrap-Around Plan by any federal, state, local or foreign government.

 

--------------------------------------------------------------------------------

 

13.    Applicable Law. This Wrap-Around Plan shall be construed and enforced in
accordance with the laws of the State of Delaware, except to the extent
superseded by federal law.

14.    No Right to Continued Employment. No Award shall confer upon any
Participant any right to continued service with the Company or any of its
Affiliates.

15.    Code Section 409A.

(a)    Interpretation of Wrap-Around Plan. It is intended that the Awards
granted pursuant to this Wrap-Around Plan be exempt from Section 409A of the
Code (“Section 409A”) because it is believed (i) the Awards payable in cash
should qualify for the short-term deferral exception contained in Treasury
Regulation §1.409A-1(a)(4), and (ii) any Shares of Restricted Stock granted
under the Wrap-Around Plan should be exempt as an award of restricted property
pursuant to Treasury Regulation §1.409A-1(a)(6). The provisions of the
Wrap-Around Plan shall be interpreted in a manner consistent with that intent.

(b)    Section 409A Amendments. The Committee, in its sole discretion, and
without the consent of any Participant or Beneficiary, may amend the provisions
of this Wrap-Around Plan to the extent that the Committee determines that such
amendment is necessary or appropriate in order for the Awards made pursuant to
the Wrap-Around Plan to be exempt from the requirements of Section 409A, or if
and to the extent that the Committee determines that Awards are not so exempt,
to amend the Wrap-Around Plan (and any agreements relating to any Awards) in
such manner as the Committee shall deem necessary or appropriate to comply with
the requirements of Section 409A.

(c)    No Right to Section 409A Indemnification. Notwithstanding the foregoing,
the Company does not make any representation to any Participant or Beneficiary
that the Awards made pursuant to this Wrap-Around Plan are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless any Participant or
Beneficiary for any tax, additional tax, interest or penalties that the
Participant or Beneficiary may incur in the event that any provision of the
Wrap-Around Plan or any Award agreement, or any amendment or any modification
thereof, or any other action taken with respect thereto, is deemed to violate
any of the requirements of Section 409A.

(d)     Six Month Delay for Specified Employees. If a Participant is a
“specified employee,” as that term is defined for purposes of Section 409A, then
no payment or benefit that is payable on account of the Participant’s
“separation from service,” as that term is defined for purposes of Section 409A,
shall be made before the date that is six months after the Participant’s
“separation from service” (or, if earlier, the date of the Participant’s death)
if and to the extent that such payment or benefit constitutes nonqualified
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

16.    No Assignment. Neither any Participant nor any Beneficiary nor any other
person shall have any right to assign the rights to receive any payments or
benefits hereunder, in whole or in part, which payments and benefits are
non-assignable and non-transferable, whether voluntarily, or involuntarily.

 